DETAILED ACTION
Acknowledgements.
This is a first office action on the merits, in response to the claims filed on May 02, 2018.
Claims 1-21 are pending
Claims 20 and 21 have been withdrawn
Claims 1-19 have been examined

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) / Species B in the reply filed on Jan. 25, 2021 is acknowledged.
Removed Species A: represented by figure 4 of the specification as published from restriction election.
Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 25, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Pub. No. US 20190340557 A1 A1 to Faulhaber et al. (“Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 1 of the instant 
“discovering a plurality of licensable products of an enterprise computer system in accordance with a standardized graph-based framework; 
constructing a licensable product star graph (LPSG) in accordance with the standardized graph-based framework by evaluating each licensable product to identify any license models and any target elements associated with the licensable product; 
constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework by evaluating each LPSG to group any common target elements of the license models; and 
determining an optimal license mix for the enterprise computer system based on the LPCG.”

However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Patent Document by removing the additional limitation for example, limitation (IV), resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
In the instant case, claims 1-19 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite constructing a licensable product graph and determining an equivalent license unit metric. Specifically, the claims recite “discovering a plurality of licensable products of an enterprise computer system in accordance with a standardized graph-based framework; constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework to identify any license models that have at least one subgraph associated with the licensable product; constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework by evaluating each LPSG to determine any common target elements of any license model to link the LPSGs; and determining an equivalent license unit metric for the license models based on certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a computer system merely use(s) a computer as a tool to perform an abstract idea. Specifically, the computer system perform(s) the steps or functions of “discovering a plurality of licensable products of an enterprise computer system in accordance with a standardized graph-based framework; constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework to identify any license models that have at least one subgraph associated with the licensable product; constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework by evaluating each LPSG to determine any common target elements of any license model to link the LPSGs; and determining an equivalent license unit metric for the license models based on the LPCG.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of constructing a licensable product graph and determining an equivalent license unit metric. As discussed above, taking the claim elements separately, the computer 
Dependent claims 2-19 further describe the abstract idea of constructing a licensable product graph and determining an equivalent license unit metric. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, “discovering a plurality of licensable products of an enterprise computer system in accordance with a standardized graph-based framework” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the discovering (plurality of licensable products) is performed. The originally-filed specification discloses, see paragraph [0098], “The software X is a licensable product 602 that was discovered and is represented as a central node. The licensable product 602 is connected to a node that represents properties 604 (e.g., XI, X2). The licensable product 602 was discovered to have relationships with asset 606 (e.g., device Y) and asset 608 (e.g., device Z).” However, the originally-filed specification fails to disclose how the discovering (plurality of licensable 

Claim 1 further recites, “evaluating each LPSG to determine any common target elements of any license model to link the LPSG” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the evaluating each LPSG is performed. The originally-filed specification discloses, see paragraph [00122], “In step 814, a licensable product constellation graph (LPCG) is constructed by evaluating each LPSG to determine whether they share common target elements for the same license model. In doing so, the target elements can be considered in unison to accurately determine an equivalent license unit cost. Moreover, doing so reduces any redundant nodes in the LPCG. In particular, any target elements of the same license model in different LPSGs are consolidated into a group referred to as a target element set. Accordingly, the LPCG has an array of target element sets formed collectively from each license model of each LPSG.” However, the originally-filed specification fails to disclose how the evaluating each LPSG is performed. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims 2-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Claim 4 recites, “wherein each LPSG (licensable product star graph) comprises”, a hub node that represents a licensable product; a plurality of intermediate nodes connected …” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, in the manner the licensable product star graph comprises nodes. Appropriate correction is required. 

Claim 1 recites “discovering a plurality of licensable products” and “constructing a licensable product star graph (LPSG) for each licensable product”, claim further recites “constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework to identify any license models that have at least one subgraph associated with the licensable product”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leemet et al. (US 20150312422 A1) in view of Bertot et al. (US 20190102849 A1).

Regarding claim 1: Leemet discloses: A computer-implemented method for determining an equivalent license unit of an enterprise computer system in accordance with a standardized [report]-based framework, the method comprising:
discovering a plurality of licensable products of an enterprise computer system in accordance with a standardized graph-based (e.g., report) framework (Leemet [0015]-[0025], “Adding an additional layer of cost to the enterprise is network accessible software applications, for example, cloud applications and SaaS (Software as a Service) systems. In this case, a company will often buy one or more licenses or seats to allow individuals to access the network accessible software applications at a considerable expense…detection of the network accessible software applications can provide greater clarity in vulnerabilities from a security standpoint. The IT manager/department may need to understand which network accessible software applications are being used and where data is being sent., see also paragraphs [0091], [0150], [0133], [0015]-[0025], [0091] and [0056]);
constructing a licensable product star [report] (LPSG) for each licensable product in accordance with the standardized graph-based framework to identify any license models that have at least one subgraph associated with the licensable product (Leemet [0137], “The features identified in the "Group" edition can be accounted for in the "Group" pricing structure. Usage of features identified in the "Professional" pricing would be attributed to the incremental cost of "Professional" level….As one example, if there is an average usage or cost to usage ratio of a particular SaaS program for a given team or group in an enterprise and the standard deviation of these metrics is relatively low, the manager may wish to look at the usage of individuals falling outside particular standard deviations (or portion thereof).…”, see also paragraphs [0133]-[0137] and Fig. 11 and related text, see also [0056]-[0058], [0061] [0138]-[0141] and [0045]);
constructing a licensable product (LPCG) [Group] in accordance with the standardized graph-based framework by evaluating each LPSG to determine any common target elements of any license model to link the LPSGs (see paragraphs [0133]-[0137] and Fig. 11 and related text, see also [0138]-[0141], [0045], [0056]-[0058] and [0061]); and
determining an equivalent license unit metric for the license models based on the LPCG (Leemet [0133], “…The features identified in the "Group" edition can be accounted for in the "Group" pricing structure. Usage of features identified in the "Professional" pricing would be attributed to the incremental cost of "Professional" level.”; [0139], “Although 97% of users will fall within six standard deviations from average, this may not necessarily denote anything efficient about the process. Rather, if thresholds are set on the basis of the standard deviation being relatively small or relatively small in comparison to the average (mean), flagging users on the low end of usage and also falling outside a threshold value of standard deviations may be likely to reduce costs without sacrificing necessary access to SaaS programs that provides benefit to the enterprise. When the standard deviation of usage is a relatively high percentage of the mean, this would indicate a wide variety of usage within the enterprise or group thereof”, see paragraphs [0133], [0139]-[0142], [0045], [0047], [0049] and [0053] and Fig. 11 and related text).

Leemet does not specifically disclose: constructing a licensable product constellation graph.

However Bertot discloses:
constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework by evaluating each LPSG to determine any common target elements of any license model to link the LPSGs (Bertot, [0043]-[0048], “Reports may be broken down by groups and subgroups to achieve required levels of granularity”, see also [0014]-[0016] and [0049] and Fig. 5 and Fig. 8 and related text);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leemet with Bertot to include a well-known 

Additionally, Examiner notes, Bertot further discloses:
constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework to identify any license models that have at least one subgraph associated with the licensable product (See paragraph(s) [0043]-[0048] and Fig. 5 and Fig. 8 and related text);
determining an equivalent license unit metric for the license models based on the LPCG (Bertot [0042], “Allocation creation component 360 allows a user to create allocations for software installations and assign licenses to particular users or devices. Allocation removal component 362 allows removal of licenses previously assigned to user devices. For example, a license may have been assigned to a device and but not be installed thereon. Accordingly, that allocation may be moved to a device that requires a license to address an out of compliance situation”).

Regarding claim 2: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein the equivalent license unit metric is a cost per license unit relative to a baseline license model (Leemet [0020], “a system and method for allocating costs for data usage based on an identification of the detailed usage events”, see paragraphs [0106], [0133], [0047], [0049] and [0053] and Fig. 11 and related text, see also [0133]-[0142]).

Regarding claim 3: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein determining the equivalent license unit metric comprises (see paragraphs [0106], [0133], [0047], [0049] and [0053] and Fig. 11 and related text, see also [0133]-[0142]):
for a license position of a license model:
filtering to include only any licensable products of the LPCG (see paragraphs [0082], [0092], [0095], [0096], [0100] and Fig. 2 and related text);
filtering to include only any target elements of the license model (see paragraphs [0082], [0092], [0095], [0096], [0100] and Fig. 2 and related text); and 
filtering to include a reduced set of target elements (see paragraphs [0082], [0092], [0095], [0096], [0100] and Fig. 2 and related text).

Regarding claim 5: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein constructing the LPCG comprises:
evaluating each LPSG to identify common target elements of any license model (see paragraph(s) [0146]-[0151] and Fig. 12 and related text)
[…] (e.g., reassign) any common target elements into one or more target element sets (See paragraph(s) [0146]-[0151] and Fig. 12 and related text).

Leemet does not specifically disclose: consolidating any common target elements.
However Bertot discloses:
 consolidating any common target elements into one or more target element sets (Bertot, [0043]-[0048], “Reports may be broken down by groups and subgroups to achieve required levels of granularity”, see also paragraphs [0014]-[0016] and [0048]-[0049] and Fig. 5 and Fig. 8 and related text);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leemet with Bertot to include a well-known function/feature of consolidating data/license and present in graphical format to enhance user experience and visibility.

Regarding claim 6: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
responsive to determining that an LPSG lacks any terminal target element nodes, determining that its licensable product cannot be licensed properly for the enterprise computer system (see abstract, paragraphs [0054], [0129]-[0131], [0145] and [0153] and Fig. 10 and related text, see also [0145]-0153]):

Regarding claims 7: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
determining that any license model lacks any target element and is not a baseline license model such that the license model cannot be compared to a baseline license model (see paragraphs [0135]-[0137] and Fig. 11 and related text, see also [0145]-0153]):

Regarding claim 8: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: excluding any failed licensable product or license model from determining the equivalent license unit metric (see abstract, paragraphs [0054], [0143] and [0145]):

Regarding claim 9: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: giving a user an option to exclude any failed licensable product or failed license model from determining the equivalent license unit metric (see abstract, paragraphs [0054], [0143] and [0145], see also see also [0145]-0153]).

Regarding claim 10:
Leemet further discloses: The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by: determining that a license model is a baseline license model (see paragraphs [0015]-[0025], [0091], [0133], [0150] and [0056]and Fig. 10 and Fig. 11).

Regarding claim 11: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
determining a licensable coverage of the enterprise computer system by:
determining that a license product lacks any a baseline license model and is thereby a failed licensable product (see abstract, paragraphs [0054], [0143] and [0145]); and 
automatically excluding the failed licensable product from determining the equivalent license unit metric (see abstract, paragraphs [0054], [0091], [0133], [0143], [0145] and [0150], see also [0145]-0153]).

Regarding claim 12: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by (see paragraphs [0015]-[0025], [0091], [0133], [0150] and [0056] and Fig. 10 and Fig. 11)
evaluating each license model to determine whether it has any target element nodes (see paragraphs [0015]-[0025], [0091], [0133], [0150] and [0056] and Fig. 10 and Fig. 11).

Regarding claim 13: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by:
evaluating an LPSG to determine whether it has any target elements (see paragraph(s) [0133][0137] and [0146]-[0151] and Fig. 11 and Fig. 12 and related text).

Regarding claim 14: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein an LPSG is generated for each and every licensable product discovered of the enterprise computer system (see paragraphs [0133]-[0135] and [0144] and Fig. 11 and related text).

Regarding claim 15: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 14, wherein each LPSG is evaluated in isolation to reduce complexity of the standardized graph-based framework (see paragraphs [0081]-[0083] and [0133] and Fig. 11 and Fig. 12 and related text).

Regarding claim 16: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 14, wherein each LPSG has a licensable product that is connected to a license model, and each license model that is not a baseline license model is connected to at least one target element (see abstract, paragraphs [0015], [0061], [0108], [0119] and [0133]).

Regarding claim 17: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
evaluating any target elements in unison to determine the equivalent license unit metric (see paragraphs [0044], [0147]-[0148] and [0150] and Fig. 12 and related text).

Regarding claim 18: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising, prior to determining the equivalent license unit metric: 
filtering redundant target elements such that each group of redundant target elements is only counted once for a license model (see paragraphs [0082], [0095]-[0096], [0106] and [0108] and Fig. 6 and Fig. 7 and related text).

Regarding claim 19:
Leemet further discloses: The computer-implemented method of claim 1, wherein the equivalent license unit metric is a license unit cost determined as a baseline total license cost divided by a license position of the enterprise computer system (see abstract, claim 15, paragraphs [0058], [0061] and [0139]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leemet et al. (US 20150312422 A1) in view of Bertot et al. (US 20190102849 A1) further in view of Behar et al. (US 20150082443 A1).

Regarding claim 4: Leemet and Bertot, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein each LPSG comprises:
a hub node that represents a licensable product (see paragraphs [0079]-[0081], [0129]-[0130], [0133]-[0135] and Fig. 1, Fig. 10 and Fig. 11 and related text); 
a plurality of intermediate nodes connected to the hub node, wherein each intermediate node represents a license model (see paragraphs [0079]-[0081], [0129]-[0130], [0133]-[0135] and Fig. 1, Fig. 10 and Fig. 11 and related text); and

Leemet doesn’t explicitly discloses the following. However Bertot discloses: a plurality of terminal nodes connected to the plurality of intermediate nodes, wherein each terminal node represents a target element, and any target element that is associated with a plurality of license models is represented with different instances of the target element that are each directly Behar [0017], “Run-time dependencies may be found in source code by checking all defined identifiers in an application's source code and matching the identifiers against files which come from source code for software packages that are external to the application. These files are then searched for identifiers from external packages until files are found consisting entirely of either internal symbols or symbols from external packages that have already been searched. In some embodiments, an exemplary method may search the intermediate object code for software files to match the found identifiers with those in the object code to cull out defined symbols that are not actually used in the application's binary”) (see paragraphs [0016]-[0026] and Fig. 1 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leemet and Bertot with Behar to include a function of generating a dependency graph for a software product's package code by creating nodes only for software packages upon which run-time code depends and present in graphical format to enhance user experience and visibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHED ALI/ Examiner, Art Unit 3685
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685